EXHIBIT 99.4 Independent Contractor Agreement 1. Parties This Independent Contractor Agreement (“Agreement”) is between China Tel Group, Inc. (“ChinaTel”) and Isidoro Gutierrez (“Independent Contractor”). 2. Term of this Agreement The term of this Agreement shall be effective as of January 1, 2009 and shall expire July 31, 2009 (“Term”).This Agreement may be terminated by either party upon one party giving the other party ninety (90) days’ prior written notice. 3. Services to be Performed by Independent Contractor Independent Contractor shall perform the following professional services (the “Services”) of the following description as an independent contractor to ChinaTel acting as its Chief Administrative Officer during the entire Term of this Agreement.Among other services, the Services include, but are not limited to: (i) coordination of long-range and annual planning in collaboration with the Chief Executive Officer and the Board of Directors; (ii) supervising the administrative staff and directing administrative operations; (iii) managing the operation and maintenance of the corporate office; (iv) administering and supporting, in conjunction with the Chief Executive Officer and the Chief Operating Officer, all aspects of the ChinaTel’s operations; (v) acting as the representative and advocate of ChinaTel with government agencies, insurance companies, community and local business groups and organizations; and (iv) managing the provision of all administrative services to ChinaTel through outside consultants. 4. Payment ChinaTel shall pay Independent Contractor for the Services described below for a fixed fee of Seven Hundred Seventy Two Thousand, Eight Hundred and Three (772,803) shares of ChinaTel’s Series A common stock issued as S-8 stock (“Independent Contractor Fee”). The Independent Contractor Fee shall be paid as soon as possible upon the expiration of the Term of this Agreement. 5. State and Federal Taxes Independent Contractor shall assume full responsibility for the payment of any taxes (or any other obligations or payments) that may be claimed as owed by any unit of government, as a result of remuneration paid to Independent Contractor for the performance of the Services.This includes income, Social Security, Medicare and self-employment taxes.Independent Contractor shall also pay all unemployment contributions related to the performance of the Services.Independent Contractor shall defend and indemnify ChinaTel with regard to any such payments. Corporate Offices 8105 Irvine Center Drive, Suite 820 Irvine, CA 92618 6. Fringe Benefits Independent Contractor shall not be eligible to receive any employee benefits from ChinaTel, including, but not limited to, medical, dental, vision, long-term disability, accidental death and dismemberment, flexible spending account, mental health services, family and medical care leave benefits, vacation benefits and participation in any ChinaTel 401 (k) plan. 7. Independent Contractor Status The parties intend Independent Contractor to act as an independent contractor in the performance of the Services.Independent Contractor shall have the right to control and determine the methods and means of performing the Services.Independent Contractor shall use his own expertise and judgment in performing the Services, recognizing that ChinaTel is relying on Independent Contractor to consult, when appropriate, with employees of ChinaTel and its subsidiaries and affiliated companies. 8. Other Clients of Independent Contractor ChinaTel understands that, in addition to providing services to ChinaTel on its matters, Independent Contractor may be retained, directly or indirectly, by other entities or individuals to provide services separate and apart from the Services. Independent Contractor shall be responsible for following appropriate procedures to avoid any breach of client confidentiality or any conflicts of interest on the part of Independent Contractor which regard to the performance of the Services.These procedures include, but are not limited to, the following: (a) The parties associated with any matter for which Independent Contractor is retained outside of the Services must be processed in advance for conflicts with ChinaTel and any of its subsidiaries and affiliated companies (collectively, “ChinaTel Group”).
